Exhibit 10.22.5.9.8

 

 

SEVENTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

PRIMEENERGY CORPORATION

THE GUARANTORS PARTY HERETO

COMPASS BANK

AS ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER

AND COLLATERAL AGENT

AND

THE LENDERS SIGNATORY HERETO

Effective

June 26, 2014

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

ARTICLE I

  

DEFINITIONS

     2   

1.1

  

Terms Defined Above

     2   

1.2

  

Terms Defined in Agreement

     2   

1.3

  

References

     2   

1.4

  

Articles and Sections

     2   

1.5

  

Number and Gender

     2   

1.6

  

Negotiated Transaction

     3   

ARTICLE II

  

SALE AND ASSIGNMENT

     3   

2.1

  

Sale and Assignment

     3   

2.2

  

Representations and Warranties

     3   

2.3

  

Assumption of Obligations

     3   

2.4

  

Consent by Agent

     4   

2.5

  

Payments

     4   

2.6

  

Delivery of Note

     4   

2.7

  

Allocation of Payments

     4   

2.8

  

Further Assurances

     4   

2.9

  

Assignment Agreement

     4   

ARTICLE III

  

AMENDMENTS

     5   

3.1

  

Amendments to Section 1.2

     5   

3.2

  

Amendment to Section 2.6

     7   

3.3

  

Amendment to Section 2.10

     7   

3.4

  

Amendments to Articles III, V, VI and IX

     9   

3.5

  

Amendment to Section 6.1

     9   

3.6

  

Amendment to Section 6.5

     9   

3.7

  

Amendment to Section 9.9

     10   

3.8

  

Replacement of Exhibit IV

     10   

3.9

  

Amendment to Table of Contents

     10   

ARTICLE IV

  

CONDITION TO EFFECTIVENESS

     10   

ARTICLE V

  

RATIFICATION AND ACKNOWLEDGMENTS

     10   

ARTICLE VI

  

REPRESENTATIONS AND WARRANTIES

     11   

ARTICLE VII

  

MISCELLANEOUS

     11   

7.1

  

Parties in Interest

     11   

7.2

  

Rights of Third Parties

     11   

7.3

  

Counterparts

     11   

7.4

  

Integration

     11   

7.5

  

Invalidity

     11   

7.6

  

Governing Law

     11   

7.7

  

Scope of Amendment

     12   



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

This SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of June 26, 2014 (the
“Effective Date”) by and among PRIMEENERGY CORPORATION, a Delaware corporation
(the “Borrower”), PRIMEENERGY MANAGEMENT CORPORATION, a New York corporation,
PRIME OPERATING COMPANY, a Texas corporation, EASTERN OIL WELL SERVICE COMPANY,
a West Virginia corporation, SOUTHWEST OILFIELD CONSTRUCTION COMPANY, an
Oklahoma corporation, E O W S MIDLAND COMPANY, a Texas corporation, PRIME
OFFSHORE L.L.C., a Delaware limited liability company, each lender that is a
signatory hereto (individually, together with its successors and assigns, a
“Lender” and collectively, together with their respective successors and
assigns, the “Lenders”) and COMPASS BANK, an Alabama banking association and
successor in interest to Guaranty Bank, FSB, a federal savings bank, as agent
for the Lenders, letter of credit issuer and collateral agent for the Lenders
and any other Lender Hedge Counterparties (in such capacities, together with its
successors in such capacity pursuant to the terms of the Second Amended and
Restated Credit Agreement referred to hereinafter, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors (as such term is defined in such Second
Amended and Restated Credit Agreement), the Lenders and the Agent are parties to
that certain Second Amended and Restated Credit Agreement dated effective
July 30, 2010, as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated effective September 30, 2010, that certain
Second Amendment to Second Amended and Restated Credit Agreement dated effective
June 22, 2011, that certain Third Amendment to Second Amended and Restated
Credit Agreement dated effective December 8, 2011, that certain Fourth Amendment
to Second Amended and Restated Credit Agreement dated effective June 25, 2012,
that certain Fifth Amendment to Second Amended and Restated Credit Agreement
dated effective November 26, 2012 and that certain Sixth Amendment to Second
Amended and Restated Credit Agreement dated effective June 28, 2013 (as so
amended, the “Agreement”), to which reference is here made for all purposes;

WHEREAS, each Lender party hereto immediately prior to the Effective Date
(individually, an “Assignor” and collectively, the “Assignors”) proposes to
sell, assign and transfer to Citibank, N.A. (the “Assignee”), and the Assignee
proposes to purchase and assume from each Assignor, a portion of such Assignor’s
Facility Amount and its outstanding Loans and participations, if any, in any
outstanding Letters of Credit, all on the terms and conditions of Article II
below; and

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent desire to amend
the Agreement in the particulars hereinafter set forth;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties to the Agreement, as set forth therein, and the mutual covenants and
agreements of the parties hereto, as set forth herein, the Borrower, the Initial
Guarantors, the Lenders and the Agent agree as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined Above. As used in this Seventh Amendment to Second Amended and
Restated Credit Agreement, each of the terms “Agent,” “Agreement,” “Amendment,”
“Borrower,” “Effective Date,” “Guarantors,” “Lender” and “Lenders” shall have
the meaning assigned to such term hereinabove.

1.2 Terms Defined in Agreement. As used herein, each term defined in the
Agreement shall have the meaning assigned thereto in the Agreement, unless
expressly provided herein to the contrary.

1.3 References. References in this Amendment to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Amendment, unless expressly stated to the contrary. References in this Amendment
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Amendment in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Specific enumeration herein shall not exclude
the general and, in such regard, the terms “includes” and “including” used
herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Amendment to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Amendment to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form. References in this Amendment to
amendments and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Amendment.
References in this Amendment to Persons include their respective successors and
permitted assigns.

1.4 Articles and Sections. This Amendment, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

 

-2-



--------------------------------------------------------------------------------

1.6 Negotiated Transaction. Each party to this Amendment affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Amendment with, independent counsel and fully understands the legal effect of
each provision.

ARTICLE II

SALE AND ASSIGNMENT

2.1 Sale and Assignment. On the terms and conditions set forth herein, effective
on and as of the Effective Date, each Assignor hereby sells, assigns and
transfers to the Assignee, and the Assignee hereby purchases and assumes from
each such Assignor, all of the right, title and interest in and to, and all of
the obligations of each such Assignor’s portion of the interests set forth in
the table below under the heading “Assigned Facility Amount”, and to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the respective Assignors (in their capacities as
Lenders) against any Person, whether known or unknown, arising under or in
connection with the Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to this Amendment (collectively, the “Assigned Interests”). Such sale,
assignment and transfer is without recourse and, except as expressly provided in
this Amendment, without representation or warranty.

 

Assignor

   Assigned Percentage
of Facility Amount     Assigned Facility Amount  

Compass

     2.27678571600 %    $ 3,187,500.00   

JPMorgan

     4.64285714400 %    $ 6,500,000.00   

KeyBank

     1.78571428400 %    $ 2,500,000.00   

Wells Fargo

     3.79464285600 %    $ 5,312,500.00         12.5000000000 %    $
17,500,000.00   

2.2 Representations and Warranties. Each Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the relevant Assigned
Interests, (ii) such Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

2.3 Assumption of Obligations. The Assignee agrees with the Assignors (for the
express benefit of the Assignors and the Borrower) that such Assignee will, from
and after the

 

-3-



--------------------------------------------------------------------------------

Effective Date, assume and perform all of the obligations of the Assignors in
respect of the Assigned Interests. From and after the Effective Date, (a) each
Assignor shall be released from its obligations with respect to such Assignor’s
portion of the Assigned Interests; and (b) the Assignee shall be entitled to all
of the rights, powers and privileges of each Assignor under the Agreement and
the other Loan Documents with respect such Assignor’s portion of the Assigned
Interests. From and after the Effective Date, the Assignee shall be a party to
the Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender under the Agreement.

2.4 Consent by Agent. By executing this Amendment as provided below, in
accordance with Section 9.1(b) of the Agreement, the Agent hereby acknowledges
notice of the transactions contemplated by this Amendment and consents to such
transactions.

2.5 Payments. As consideration for the sale, assignment and transfer
contemplated by Section 2.1, the Assignee shall, on the Effective Date, assume
the Assigned Interests and pay to each Assignor an amount equal to the Loan
Balance, if any, and all accrued and unpaid interest and fees with respect to
such Assignor’s portion of the Assigned Interests as of the Effective Date.
Except as otherwise provided in this Amendment, all payments hereunder shall be
made in Dollars and in immediately available funds, without setoff, deduction or
counterclaim.

2.6 Delivery of Note. Simultaneously with the Assignee’s payment of the
consideration described in Section 2.5 hereof, the Borrower shall execute and
deliver a Note payable to the order of the Assignee in the form attached to the
Agreement as Exhibit I.

2.7 Allocation of Payments. The Assignors and the Assignee agree that: (a) each
Assignor shall be entitled to any payments of principal with respect to such
Assignor’s portion of the Assigned Interests if made prior to the Effective
Date, together with any interest and fees with respect to such Assignor’s
portion of the Assigned Interests accrued prior to the Effective Date; (b) the
Assignee shall be entitled to any payments of principal with respect to the
Assigned Interests made from and after the Effective Date, together with any and
all interest and fees with respect to the Assigned Interests accruing from and
after the Effective Date; and (c) the Agent is authorized and instructed to
allocate payments received by it for the account of the Assignors and the
Assignee as provided in the foregoing clauses. Each party hereto agrees that it
will hold any interest, fees or other amounts that it may receive to which any
other party hereto shall be entitled pursuant to the preceding sentence for the
account of such other party and pay, in like money and funds, any such amounts
that it may receive to such other party promptly upon receipt.

2.8 Further Assurances. The Assignors and the Assignee hereby agree to execute
and deliver such other instruments, and take such other actions, as any party
hereto may reasonably request in connection with the transactions contemplated
by this Amendment.

2.9 Assignment Agreement. The Borrower, the Guarantors, the Agent and the
Lenders agree to the provisions of this Article II in lieu of executing an
Assignment Agreement in the form attached to the Agreement as Exhibit VI.

 

-4-



--------------------------------------------------------------------------------

ARTICLE III

AMENDMENTS

Effective as of the Effective Date, the Agreement is amended as follows:

3.1 Amendments to Section 1.2. Section 1.2 of the Agreement is amended as
follows:

(a) the definition of “Applicable Margin” appearing in such Section 1.2 is
amended to read as follows in its entirety:

“‘Applicable Margin’ shall mean, on any day and as to each LIBO Rate Loan or
Base Rate Loan under the Facility, as the case may be, outstanding on such day
the amount determined by reference to the following table:

 

Borrowing Base

Utilization

   Applicable Margin        LIBO Rate Loans     Base Rate
Loans   >100%      3.50 %      2.50 %  >90% but <100%      3.00 %      2.00 % 
>75% but <90%      2.75 %      1.75 %  >50% but <75%      2.50 %      1.50 % 
>25% but <50%      2.25 %      1.25 %  <25%      2.00 %      1.00 % 

provided, however, during any period while there exists any Deficiency, the
relevant amount above shall be increased by two percent (2.00%) and, during any
period while delivery of a required Reserve Report is delinquent, the Applicable
Margin shall be that shown in the table above when the Borrowing Base
Utilization is equal to or greater than one hundred percent (100%).”;

(b) the definition of “Borrowing Base” appearing in such Section 1.2 is amended
to read as follows in its entirety:

“‘Borrowing Base’ shall mean (a) on the Seventh Amendment Effective Date, the
amount provided in Section 2.10, (b) from and after the Seventh Amendment
Effective Date until the Non-Conforming Borrowing Base Termination Date, the sum
of the Conforming Borrowing Base and the Non-Conforming Borrowing Base and
(c) from and after the Non-Conforming Borrowing Base Termination Date, the
amount determined by the Agent and approved by the Required Lenders or all of
the Lenders, as applicable, in accordance with the provisions of Section 2.10 as
the Borrowing Base.”

 

-5-



--------------------------------------------------------------------------------

(c) the definition of “Borrowing Base Utilization” appearing in such Section 1.2
is amended to read as follows in its entirety:

“‘Borrowing Base Utilization’ shall mean (a) the sum of (i) the Loan Balance
plus (ii) the L/C Exposure divided by (b) the Conforming Borrowing Base then in
effect.”;

(d) the definition of “Collateral” appearing in such Section 1.2 is amended to
read as follows in its entirety:

“‘Collateral’ shall mean the Mortgaged Properties and any other Property now or
at any time used or intended as security for the payment or performance of all
or any portion of the Obligations, including interests of the Borrower in
limited partnerships and any other Property that was considered in determining
or redetermining the Total Borrowing Base and expressly including “as extracted
collateral” as defined in the UCC or the Uniform Commercial Code of any other
applicable state, provided, however, notwithstanding anything in any Loan
Document to the contrary, (a) in no event shall this term include any Building
(as defined in the applicable Flood Insurance Regulations) or Manufactured
(Mobile) Home (as defined in the applicable Flood Insurance Regulations) and
(b) no Building or Manufactured (Mobile) Home shall be subject to any Lien
created by any Loan Document, and each Lender hereby empowers and authorizes the
Agent to execute and deliver any and all releases of Liens, termination
statements, mortgage amendments or other documents required to effectuate the
foregoing.”;

(e) the definition of “Commitment Amount” appearing in such Section 1.2 is
amended to read as follows in its entirety:

“‘Commitment Amount’ shall mean, subject to the applicable provisions of this
Agreement and the right of the Borrower to reduce such amount on an irrevocable
basis by written notice to the Agent at any time (provided, however, the
Borrower shall not be entitled to any reduction to an amount less than the sum
of the then existing Loan Balance and L/C Exposure), the lesser of (a) the sum
of the Facility Amounts of the Lenders or (b) the Total Borrowing Base in effect
at such time.”;

 

-6-



--------------------------------------------------------------------------------

(f) the following definitions are added to such Section 1.2 in their respective
proper alphabetical locations:

“‘Conforming Borrowing Base’ shall mean (a) on the Seventh Amendment Effective
Date, the amount provided for in Section 2.10 and (b) from and after the Seventh
Amendment Effective Date until the Non-Conforming Borrowing Base Termination
Date, the amount determined by the Agent and approved by the Lenders as required
pursuant to the provisions of Section 9.9, in accordance with the provisions of
Section 2.10 as the Conforming Borrowing Base. For the avoidance of doubt, on
and after the Non-Conforming Borrowing Base Termination Date, the Conforming
Borrowing Base shall equal the Borrowing Base.”;

“‘Non-Conforming Borrowing Base’ shall mean an amount equal to $15,000,000;
provided that the Non-Conforming Borrowing Base shall be redetermined as
provided in Section 2.10 and the Non-Conforming Borrowing Base shall equal $0
from and after the Non-Conforming Borrowing Base Termination Date.”;

“‘Non-Conforming Borrowing Base Termination Date’ shall mean July 1, 2015.”;

“‘Seventh Amendment Effective Date’ shall mean June 26, 2014,”; and

“‘Total Borrowing Base’ shall mean the sum of the Conforming Borrowing Base and
the Non-Conforming Borrowing Base.”

3.2 Amendment to Section 2.6. The first sentence of Section 2.6 of the Agreement
is amended to read as follows in its entirety:

“Subsequent to the Seventh Amendment Effective Date, accrued and unpaid interest
on each outstanding Base Rate Loan shall be due and payable quarterly commencing
on the first day of July, 2014 and continuing on the first day of each calendar
quarter thereafter while any Base Rate Loan remains outstanding, the payment in
each instance to be the amount of interest which has accrued and remains unpaid
in respect of the relevant Loan.”

3.3 Amendment to Section 2.10. Section 2.10 of the Agreement is amended to read
as follows in its entirety:

“2.10 Borrowing Bases and Monthly Reduction Amount. (a) The Total Borrowing Base
as of the Seventh Amendment Effective Date is acknowledged by the Borrower, the
Agent and the Lenders to be $160,000,000, with the Conforming Borrowing Base
being $145,000,000 and the Non-Conforming Borrowing Base being $15,000,000.
Commencing on the fifteenth day of July, 2014 and continuing thereafter on the
fifteenth day of each calendar month through the Commitment Termination Date,
the amount of the

 

-7-



--------------------------------------------------------------------------------

Total Borrowing Base then in effect shall be reduced by the Monthly Reduction
Amount, which Monthly Reduction Amount as of the Closing Date is acknowledged to
be $0.

(b) The Total Borrowing Base, including the Conforming Borrowing Base and the
Non-Conforming Borrowing Base thereof, and the Monthly Reduction Amount shall be
redetermined, by the Agent, with the approval of the Lenders as required
pursuant to the provisions of Section 9.9, semi-annually (following receipt of
each Reserve Report to be provided no later than each May 1 and November 1 prior
to the Commitment Termination Date, pursuant to Section 5.4) on the basis of
information supplied by the Borrower in compliance with the provisions of this
Agreement, including Reserve Reports, and all other information available to the
Agent and the Lenders. In addition, the Agent, with the approval of the Lenders
as required pursuant to the provisions of Section 9.9, shall, in the normal
course of business following a request of the Borrower, redetermine the Total
Borrowing Base and the Monthly Reduction Amount; provided, however, the Agent
and the Lenders shall not be obligated to respond to more than one such request
annually. Notwithstanding the foregoing, the Total Borrowing Base in effect at
any time shall be subject to reduction in accordance with applicable provisions
of Section 6.4 and the Agent, with the approval of the Lenders as required
pursuant to the provisions of Section 9.9, may at its discretion and shall, upon
request by the Required Lenders and with the approval of the Lenders as required
pursuant to the provisions of Section 9.9, redetermine the Total Borrowing Base
and the Monthly Reduction Amount at any time; provided, however, the Agent and
the Lenders shall not be entitled to more than one such unscheduled
redetermination annually.

(c) Upon each determination of the Total Borrowing Base, the Conforming
Borrowing Base, the Non-Conforming Borrowing Base and the Monthly Reduction
Amount, the Agent shall notify the Borrower orally (confirming such notice
promptly in writing) of such determination, and, subject to the operation of the
Monthly Reduction Amount, the Total Borrowing Base and the Monthly Reduction
Amount so communicated to the Borrower shall become effective upon such oral
notification and shall remain in effect until the next subsequent determination
of the Total Borrowing Base and the Monthly Reduction Amount.

(d) The Total Borrowing Base, the Conforming Borrowing Base, the Non-Conforming
Borrowing Base and the Monthly Reduction Amount shall represent the
determination by the Agent and the Lenders, in their discretion and in
accordance with the

 

-8-



--------------------------------------------------------------------------------

applicable definitions and provisions herein contained and the lending practices
of the Agent and the Lenders for loans of this nature (but taking into account
floor and cap prices or other price protection under Commodity Hedge Agreements
with Approved Hedge Counterparties), of the value, for loan purposes, of the
Mortgaged Properties and any other Oil and Gas Properties of the Borrower,
PrimeEnergy Management and limited partnerships in which the Borrower owns a
partnership interest and such partnership interest is subject to a Lien in favor
of the Agent securing the Obligations acceptable to the Agent and the Lenders,
subject, in the case of any increase in the Total Borrowing Base, the Conforming
Borrowing Base or the Non-Conforming Borrowing Base, to the credit approval
processes of the Agent and each of the Lenders. Furthermore, the Borrower and
the Guarantors acknowledge that the determination of the Total Borrowing Base
contains an equity cushion (market value in excess of loan value), which is
acknowledged by the Borrower and the Guarantors to be essential for the adequate
protection of the Agent and the Lenders.”

3.4 Amendments to Articles III, V, VI and IX. Each reference to “Borrowing Base”
appearing in Article III, Article V, Article VI or Article IX of the Agreement
is amended to read “Total Borrowing Base”.

3.5 Amendment to Section 6.1. Clause (ix) of the first proviso in Section 6.1 of
the Agreement is amended to read as follows in its entirety:

“(ix) in addition to other Indebtedness excepted from the prohibition of this
Section 6.1, Indebtedness (for the avoidance of doubt, including capitalized
lease obligations) not exceeding, when taken together with lease backs permitted
pursuant to the provisions of the proviso to Section 6.5, $15,000,000 for the
Borrower and the Guarantors in the aggregate at any time incurred for the
acquisition or lease of vehicles or equipment for use in the business of the
Borrower or the relevant Guarantor or secured by Liens against vehicles or
equipment owned by the Borrower or the relevant Guarantor for use in the
business of the Borrower or the relevant Guarantor at the time any relevant Lien
is created.”

3.6 Amendment to Section 6.5. The proviso appearing in Section 6.5 of the
Agreement immediately preceding the period at the end of such Section 6.5 is
amended to read as follows in its entirety:

“; provided, however, the foregoing restriction shall not apply to the lease
back of vehicles or equipment, so long as the aggregate obligations of the
Borrower and the Guarantors, when taken together with Indebtedness permitted
pursuant to clause (ix) of the first proviso in Section 6.1, under all such
leases does not exceed $15,000,000.”

 

-9-



--------------------------------------------------------------------------------

3.7 Amendment to Section 9.9. Subsection (a) of Section 9.9 is amended to read
as follows in its entirety:

“(a) no amendment, modification or waiver which extends the final maturity of
the Loans, increases the Commitment Amount, increases the Conforming Borrowing
Base or the Non-Conforming Borrowing Base or reduces the Monthly Reduction
Amount, forgives the principal amount of any Indebtedness of the Borrower
outstanding under this Agreement or interest thereon or fees owing under this
Agreement, releases any Guarantor of such Indebtedness, releases all or
substantially all of the Collateral or any Collateral which is the subject of a
disposition prohibited by the provisions of Section 6.4, reduces the interest
rate applicable to the Loans or the fees payable to the Lenders generally,
affects Section 2.1, Section 2.2, Section 2.9, Section 2.10, Section 7.2(e) or
this Section 9.9, modifies the definition of “Required Lenders” or postpones the
date of payment of any amount due as a result of the Monthly Reduction Amount or
any fee payable hereunder shall be effective without the consent of the Agent
and all of the Lenders;”

3.8 Replacement of Exhibit IV. Exhibit IV to the Agreement is replaced with
Exhibit IV attached to this Amendment.

3.9 Amendment to Table of Contents. The Table of Contents to the Agreement is
amended as necessary to give effect to this Amendment.

ARTICLE IV

CONDITION TO EFFECTIVENESS

The effectiveness of this Amendment is expressly subject (i) to receipt by the
Agent from the Borrower of payment, in immediately available funds, of the fees
provided for in the Fee Letter dated June 17, 2014 between Compass Bank and the
Borrower and (ii) a Note made payable to the order of Citibank, N.A. issued in
compliance with the provisions of the Agreement and this Amendment.

ARTICLE V

RATIFICATION AND ACKNOWLEDGMENTS

Each of the Borrower, the Guarantors, the Lenders and the Agent does hereby
adopt, ratify and confirm the Agreement, as amended hereby, and acknowledges and
agrees that the Agreement, as amended hereby, and each of the other Loan
Documents to which it is a party is and remains in full force and effect.
Furthermore, each of the Borrower, the Agent and the Lenders hereby acknowledges
and agrees that, pursuant to Section 2.10 of the Agreement, as of the Effective
Date, the Total Borrowing Base in effect under the Agreement is $160,000,000,
the

 

-10-



--------------------------------------------------------------------------------

Conforming Borrowing Base in effect under the Agreement is $145,000,000, the
Non-Conforming Borrowing Base in effect under the Agreement is $15,000,000 and
the Monthly Reduction Amount in effect under the Agreement is $0.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower and each of the Guarantors does hereby re-make in favor of the
Lenders and the Agent each of the representations and warranties made by it in
the Loan Documents to which it is a party and further represents and warrants
that each of such representations and warranties made by it remains true and
correct as of the date of execution of this Amendment. Further to the foregoing,
the Borrower and each of the Guarantors specifically represents and warrants to
the Lenders and the Agent that no Default or Event of Default exists as of the
date of execution of this Amendment and giving effect to this Amendment.

ARTICLE VII

MISCELLANEOUS

7.1 Parties in Interest. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.

7.2 Rights of Third Parties. Except as provided in Section 7.1, all provisions
herein are imposed solely and exclusively for the benefit of the parties hereto.

7.3 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument and
shall be enforceable upon the execution of one or more counterparts hereof by
each of the parties hereto. In this regard, each of the parties hereto
acknowledges that a counterpart of this Amendment containing a set of
counterpart execution pages reflecting the execution of each party hereto shall
be sufficient to reflect the execution of this Amendment by each necessary party
hereto and shall constitute one instrument.

7.4 Integration. This Amendment constitutes the entire agreement among the
parties hereto with respect to the subject hereof. All prior understandings,
statements and agreements, whether written or oral, relating to the subject
hereof are superseded by this Amendment.

7.5 Invalidity. IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN
THIS AMENDMENT SHALL FOR ANY REASON BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AMENDMENT.

7.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICT OF
LAWS.

 

-11-



--------------------------------------------------------------------------------

7.7 Scope of Amendment. This Amendment shall constitute a Loan Document. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Agent under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or amendment of any provision of
any of the Loan Documents.

(Signatures appear on following pages)

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Seventh Amendment to Second Amended and Restated Credit
Agreement is executed effective as of the Effective Date.

 

BORROWER: PRIMEENERGY CORPORATION By:  

/s/ Beverly A. Cummings

  Beverly A. Cummings   Executive Vice President, Treasurer   and Chief
Financial Officer GUARANTORS: PRIMEENERGY MANAGEMENT CORPORATION By:  

/s/ Beverly A. Cummings

  Beverly A. Cummings   Executive Vice President   and Treasurer PRIME OPERATING
COMPANY By:  

/s/ Beverly A. Cummings

  Beverly A. Cummings   Executive Vice President   and Treasurer EASTERN OIL
WELL SERVICE COMPANY By:  

/s/ Beverly A. Cummings

  Beverly A. Cummings   Executive Vice President   and Treasurer

(Signatures continue on following pages)

 

(Signature page to Seventh Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

SOUTHWEST OILFIELD CONSTRUCTION COMPANY By:  

/s/ Beverly A. Cummings

  Beverly A. Cummings   Executive Vice President   and Treasurer E O W S MIDLAND
COMPANY By:  

/s/ Beverly A. Cummings

  Beverly A. Cummings   Executive Vice President   and Treasurer PRIME OFFSHORE
L.L.C. By:  

/s/ Beverly A. Cummings

  Beverly A. Cummings   Executive Vice President and   Chief Executive Officer

(Signatures continue on following pages)

 

(Signature page to Seventh Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

AGENT:

COMPASS BANK,

as Agent

By:  

/s/ Kathleen J. Bowen

  Kathleen J. Bowen   Senior Vice President LENDER: COMPASS BANK, By:  

/s/ Kathleen J. Bowen

  Kathleen J. Bowen   Senior Vice President

(Signatures continue on following pages)

 

(Signature page to Seventh Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Rick Hawthorne

Name:  

Rick Hawthorne

Title:  

Director

(Signatures continue on following pages)

 

(Signature page to Seventh Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A. By:  

/s/ Greg Determann

Name:  

Greg Determann

Title:  

Authorized Officer

(Signatures continue on following pages)

 

(Signature page to Seventh Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A. By:  

/s/ Ryan Watson

Name:  

Ryan Watson

Title:  

Senior Vice President

(Signatures continue on following page)

 

(Signature page to Seventh Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION By:  

/s/ John Dravenstott

Name:  

John Dravenstott

Title:  

Vice President

 

(Signature page to Seventh Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

EXHIBIT I

PROMISSORY NOTE

(this “Note”)

 

$31,250,000.00   Houston, Texas   June 26, 2014

FOR VALUE RECEIVED and WITHOUT GRACE (except to the extent, if any, provided in
the Second Amended and Restated Credit Agreement referred to hereinafter), the
undersigned (“Maker”, whether one or more, and if more than one, with liability
hereunder being joint and several) promises to pay to the order of CITIBANK,
N.A. (“Payee”), at the Principal Office (as such term is defined in the Second
Amended and Restated Credit Agreement referred to hereinafter), THIRTY-ONE
MILLION TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($31,250,000.00) or so
much thereof as may be advanced against this Note and remains unpaid pursuant to
the Second Amended and Restated Credit Agreement dated effective July 30, 2010
initially by and among Maker, the Initial Guarantors, the lenders signatory
thereto or bound thereby from time to time, including, without limitation,
Payee, and Compass Bank, in its capacities as administrative agent, issuing bank
for letters of credit issued thereunder and collateral agent for such lenders
and, under certain circumstances, certain other parties (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), together with interest at the rates and calculated as provided in
the Credit Agreement.

Reference is hereby made to the Credit Agreement for matters governed thereby,
including, without limitation, certain events which will entitle the holder
hereof to accelerate the maturity of all amounts due hereunder. Capitalized
terms used but not defined in this Note shall have the respective meanings
assigned to such terms in the Credit Agreement.

This Note is issued pursuant to, is a “Note” under, and is payable as provided
in the Credit Agreement. Subject to compliance with applicable provisions of the
Credit Agreement, Maker may at any time pay the full amount or any part of this
Note without the payment of any premium or fee, but such payment shall not,
until this Note is fully paid and satisfied, excuse the payment as it becomes
due of any payment on this Note provided for in the Credit Agreement.

This Note represents, in part, a renewal, but not a novation or discharge, of
all or a portion of the Indebtedness of Maker previously evidenced by the
Promissory Note or Promissory Notes issued by Maker pursuant to the Credit
Agreement.

Without being limited thereto or thereby, this Note is secured by the Security
Documents.

THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW.

(Page One of a Two Page Promissory Note)



--------------------------------------------------------------------------------

PRIMEENERGY CORPORATION By:  

/s/ Beverly A. Cummings

  Beverly A. Cummings   Executive Vice President, Treasurer   and Chief
Financial Officer

(Page Two of a Two Page Promissory Note)



--------------------------------------------------------------------------------

EXHIBIT IV

FACILITY AMOUNTS

 

Name/Address of Lender

   Percentage Share     Facility Amount  

Compass Bank

2200 Post Oak Parkway, 21st Floor

Houston, Texas 77056

Attn: Kathleen J. Bowen

Email: Kathy.bowen@bbvacompass.com

Facsimile: (713) 499-8722

     29.68750000000 %    $ 74,218,750.00   

Wells Fargo Bank National Association

1000 Louisiana Street, 9th Floor

Houston, Texas 77002

Attn: Betsy Jocher

Facsimile: (713) 319-1925

     26.56250000000 %    $ 66,406,250.00   

JPMorgan Chase Bank, N.A.

712 Main Street

8th Floor South

Houston, Texas 77002

Attn: Jo Linda Papadakis

Facsimile: (713) 216-7770

     18.75000000000 %    $ 46,875,000.00   

Citibank, N.A.

2001 Ross Avenue, Floor 43

Dallas, Texas 75201

Attn: Ryan Watson

Facsimile: (866) 355-5748

     12.50000000000 %    $ 31,250,000.00   

KeyBank National Association

4900 Tiedeman Road

Brooklyn, Ohio 44144-2302

Attn: KAS Servicing Team

Facsimile: (216) 370-5997

     12.50000000000 %    $ 31,250,000.00      

 

 

   

 

 

       100.00 %    $ 250,000,000.00   